KINKADE, J.
In this action brough to recover damages for assault and battery, the jury returned a verdict for the defendant; a motion for a new trial overruled, and judgment entered. This it is sought to reverse for alleged errors. The Court of Appeals held:
That it would be difficult to find a record where the testimony is more in conflict, it being such that the jury might find in favor of either party, without the judgment being reversed as against the weight of testimony. But it could find no prejudicial error in the record, as to the admission or rejection of evidence, nor in the charge of the trial judge, B. F. Ritchie, and the judgment of the Common Pleas was affirmed.